On Motions for Rehearing and to Certify.
By its motion for a rehearing, the State insists that it brought its suit under Art. 881a — 14 and Art. 1380 only. We held that the allegations of fact are sufficient to authorize the suit under Art. 881a —13, 881a — 14, and 881a — 16. We still maintain that view, and that the venue of such suit is fixed by Art. 881a — 13 in Harris County, the domicile of appellant. We further held that Art. 1380 is not applicable, because Art. 881a — 16 provides that the methods prescribed for forfeiture of building and loan association charters, for acts done under the law relating to them, shall not be “accomplished except as above provided”; that is, under the provisions of the Building & Loan Association Act, Art. 881a — 1 et seq. We still maintain that view.
With these statements the motions for rehearing and to certify are overruled.
Overruled.